DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	The Office action is in response to the patent application filed on June 28, 2020.  The application contains 19 claims, where claim 11 is not present in the claims list.  Claims 1-10, and 12-20 are directed to a method, a system, and a computer-readable storage media for link protocol agent for inter-application communications.  Claims 1-10, and 12-20 are pending.

Claim Objections
3.	Claims are objected to because of the following informalities:
 Referring to claims 1-10, 12-20:
  	The instant application contains claims 1-10, and 12-20.  There is no Claim 11 in the claim list.  Examiner proposes to number claims consecutively without a gap.

Claim Rejections - 35 USC § 112
4.	Claims 3, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims 3, 10, 17:
	Claim 3 recites:
	“sending a warning message, after a disconnect interval, that the connection will be disconnected.”
	 However, the specification, para. [0064] discloses:
before the disconnection happens, the link service may issue an optional warning that the connection is about to expire.”
	Therefore, Claim 3 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10, and 17 recite the similar limitations as the above, and are therefore rejected based on the same rationale.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wijaya et al. (U.S. 11,128,624 B2), hereinafter “Wijaya”, in view of Gilmore et al. (U.S. 7,334,126 B1), hereinafter “Gilmore”.
Referring to claims 1, 8, 15:
	 	Wijaya teaches:
		One or more non-transitory computer-readable media storing computer- executable instructions that, when executed by a processor, perform a method for facilitating secure inter-application communications between a web platform and an application using a link protocol agent associated with the web platform, the method comprising (see Wijaya, fig. 1, 175 ‘web server [i.e., the web platform ]’, 193 ‘to other web-services platform(s) [i.e., the application ]’, 191 ‘connection logic [i.e., the link protocol agent ]’): 
authentication into websites [i.e., where websites corresponds to ‘the application’ ]. Creating authenticated sessions between an organization's community in a cloud based computing environment and website visitors extends the organization's reach with its customers.’); 
           in response to determining that the authentication request is successful, providing a temporary connection resource locator and a connection token to the application (see Wijaya, col. 8, line 57 ‘callback, e.g., a URL string, line 64 ‘The community sends the access token to the callback 245 [i.e., the temporary connection resource locator ]. The callback 245 uses the access token to access the user's information from the community’); 
           receiving, at the link protocol agent, a connection request from the application (see Wijaya, col. 10, lines 17-23 ‘the connection logic [i.e., the link protocol agent ] that handles how the connected community authenticates the user when the user logs into the external web page provides a callback Uniform Resource Locator (URL) string for the external web page [i.e., the application ] that is used to retrieve an access token from the connected community during authentication of the user when the user logs into the external web page.’); 
           in response to receiving the link protocol connection request: 
                    establishing a link protocol communication connection by validating the connection token (see Wijaya, col. 10, lines 17-23 ‘the connection logic [i.e., the link protocol agent ] that handles how the connected community authenticates the user when the user logs into the external web page provides a callback Uniform Resource Locator (URL) string for the external web page [i.e., where the external web page corresponds to ‘the application’ ] that is used to retrieve an access token from the connected community during authentication of the user when the user logs into the external web page.’); and 
                    maintaining the link protocol communication connection associated with the connection request (see Wijaya, col. 9, line 1 ‘If the website 250 requires ongoing interaction with the community after authentication, the connection logic 240 maintains a connection between the web page 250 and the community.’);
sends the access token [i.e., transmitting a link protocol communication payload ] to the callback 245. The callback 245 uses the access token to access the user's information from the community and can cache it locally.’); and 
          receiving an acknowledgement from the application indicating receipt of the payload (see Wijaya, col. 8, line 64 ‘The community sends the access token [i.e., transmitting a link protocol communication payload, e.g., the access token ] to the callback 245. The callback 245 uses the access token to access [i.e., indicating receipt of the payload, e.g., the access token ] the user's information from the community and can cache it locally.’).
	However, Wijaya does not disclose the time interval.
	Gimore discloses the time interval (see Gilmore, col. 8, line 19 ‘expired’)  
	 	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Gilmore into the system of Wijaya to use the time interval.  Wijaya teaches "systems, methods, and apparatuses for implementing authentication of, and providing a login experience for, a user logging in to an external website from a community in a cloud based computing environment…” (see Wijaya, col. 1, line 24).  Therefore, Gilmore’s teaching of using time interval could enhance the security of Wijaya’s system,  because Gilmore teaches “Thus, old URLs with MACs from expired keys are useless.” (see Gilmore, col. 8, line 19).
Referring to claims 2, 9, 16:
	 	Wijaya and Gilmore further disclose:
		wherein the authentication request comprises an authentication handshake (see Gilmore, col. 2, line 66 ‘the client 110 is enabled to use some form of secure communication protocol such as the Secure Sockets Layer (SSL) [i.e., an authentication handshake ].’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Gilmore into the system of Wijaya to use authentication handshake.  Wijaya teaches "systems, methods, and apparatuses for implementing authentication of, and providing a login experience for, a user logging in to an external website from a community in a cloud based computing 
Referring to claims 3, 10, 17:
	 	Wijaya and Gilmore further disclose:
           sending a warning message, after a disconnect interval, that the connection will be disconnected (see Gilmore, col. 6, line 26 ‘expiration time which can be set to a value such as 20 minutes’, line 45 ‘warn the user’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Gilmore into the system of Wijaya to send a warning message, such as warning about the expiration time.  Wijaya teaches "systems, methods, and apparatuses for implementing authentication of, and providing a login experience for, a user logging in to an external website from a community in a cloud based computing environment…” (see Wijaya, col. 1, line 24).  Therefore, Gilmore’s teaching could enhance Wijaya’s system, because it’s well known in the art that a warning could help a user to be aware of the condition that might happen.
Referring to claims 4, 18:
	 	Wijaya and Gilmore further disclose:
	wherein receiving the authentication request comprises identifying a user request for using a firewalled resource associated with a firewalled computing device, wherein the authentication request is generated by interacting, by the application, with a first resource associated with the application (see Wijaya, col. 7, line 57 ‘Extending external identity to a third party website makes it easier to incorporate authentication into websites [i.e., where websites corresponds to ‘the application’ ].’. And, Gilmore, col. 2, line 65 ‘The present invention provides authorized users access to sensitive information on internal servers inside a firewall [i.e., the firewalled resource ] while protecting the information from others.’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Gilmore into the system of Wijaya to use firewalled resource.  Wijaya teaches "systems, methods, and 
 Referring to claims 5, 12, 19:
	 	Wijaya and Gilmore further disclose:
		a web application programming interface call (see Wijaya, col. 30, line 64 ‘Application Program Interface (API)’), and an authentication endpoint associated with the web platform (see Wijaya, fig. 1, 140 ‘authenticator’).
Referring to claims 6, 13, 20:
	 	Wijaya and Gilmore further disclose:
	wherein the authentication request is made through at least one network firewall (Gilmore, col. 2, line 65 ‘The present invention provides authorized users access to sensitive information on internal servers inside a firewall [i.e., the firewalled resource ] while protecting the information from others.’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Gilmore into the system of Wijaya to use firewalled resource.  Wijaya teaches "systems, methods, and apparatuses for implementing authentication of, and providing a login experience for, a user logging in to an external website from a community in a cloud based computing environment…” (see Wijaya, col. 1, line 24).  Therefore, Gilmore’s teaching could enhance Wijaya’s system, because Gilmore teaches “provides authorized users access to sensitive information on internal servers inside a firewall while protecting the information from others.”
Referring to claims 7, 14:
	 	Wijaya and Gilmore further disclose:
		wherein the temporary connection resource locator expires after a predetermined period of time (see Wijaya, col. 8, line 57 ‘callback, e.g., a URL string, line 64 ‘The community sends the access token to the callback 245 [i.e., the temporary  The callback 245 uses the access token to access the user's information from the community’. And, see Gilmore, col. 6, line 26 ‘expiration time        which can be set to a value such as 20 minutes’, line 45 ‘warn the user’).
                       It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Gilmore into the system of Wijaya to use the time interval.  Wijaya teaches "systems, methods, and apparatuses for implementing authentication of, and providing a login experience for, a user logging in to an external website from a community in a cloud based computing environment…” (see Wijaya, col. 1, line 24).  Therefore, Gilmore’s teaching of using time interval could enhance the security of Wijaya’s system,  because Gilmore teaches “Thus, old URLs with MACs from expired keys are useless.” (see Gilmore, col. 8, line 19).
 
Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Bitterfeld; Robert et al. (US 20200403994 A1) disclose discovery and mapping of a cloud-based authentication, authorization, and user management service;
(b)	Swope; Stuart Dean et al. (US 20200389543 A1) disclose integration of remote software applications into a workflow;
(c)	Lesner; Christopher Z. et al. (US 10608936 B1) disclose Implementing data sharing features in legacy software applications;
(d)	McCown; Steven Harvey et al. (US 10491631 B1) disclose Apparatus and method for augmenting a messaging application with cryptographic functions;
(e)	Omojola; Ayokunle et al. (US 10467615 B1) disclose Friction-less purchasing technology;
(f)	Purves; Thomas et al. (US 20190295054 A1) disclose multi-directional wallet connector apparatuses, methods and systems;
(g)	GIBBONS, JR.; Robert John et al. (US 20180314603 A1) disclose apparatuses, methods, and systems for storage and analysis of saas data and non-saas data for businesses and other organizations.

 	8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/
Examiner, Art Unit 2492


/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492